Title: From Thomas Jefferson to John F. Oliveira Fernandes, 7 February 1807
From: Jefferson, Thomas
To: Fernandes, John F. Oliveira


                        
                            Messrs. Oliveira Fernandez
                                & co.
                            Washington Feb. 7. 07.
                        
                        Your favor of Dec. 30. was recieved on the 12th. of Jan. and I now inclose you a draught of the bank of the
                            US. of this place on that at Norfolk for D 69.50 c the amount of the cask of Lisbon Malmesey forwarded for me by you to
                            Messrs. Gibson & Jefferson of Richmond. Accept my salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    